Citation Nr: 1415247	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-39 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for migraine headaches.

2.  Entitlement to a compensable rating for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to September 1987.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the RO.  The RO confirmed and continued the Veteran's noncompensable ratings for his service-connected gastritis and migraine headaches.  The Veteran disagreed with that decision, and this appeal ensued.  

In September 2009, the RO raised the Veteran's rating for migraine headaches from noncompensable to 10 percent, effective April 1, 2008.  However, that did not constitute a full grant of the benefits sought on appeal; and, therefore, both issues remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last examined for VA compensation purposes in 2009. Since then it appears that his gastritis and migraines have worsened. Additionally, the record lacks ongoing contemporaneous records. 

The RO/AMC must perform the following actions:

1. The RO/AMC must ask the Veteran for the names and addresses of all health care providers (VA and non-VA) who have treated him or health care facilities where he has been treated for gastritis and/or migraine headaches since August 2008 and October 2008, respectively.  The RO/AMC must also ask the Veteran for the dates of that treatment.  

When the foregoing actions have been completed, the RO/AMC must request copies of the Veteran's treatment records DIRECTLY from each health care provider/facility identified by the Veteran.  Such records could include, but are not limited to, reports of office visits, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the records identified by the Veteran are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are held by an entity not affiliated with the federal government, and such records are unavailable, the RO/AMC must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b)(West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

2.  The evidence shows that the Veteran began receiving Social Security benefits in January 2008, at the age of 62.  The RO/AMC must ask the Social Security Administration to identify the type of benefits being received by the Veteran, a copy of his original award letter, and any medical records associated with those benefits.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a gastroenterological examination to determine the nature (hypertrophic or atrophic) and severity of his service-connected gastritis. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must acknowledge the receipt and review of these materials in any report generated as a result of this remand.   

If the Veteran's gastritis is HYPERTROPHIC and chronic in nature, the VA examiner must report the following:

a. Whether the Veteran's gastritis is manifested by small nodular lesions and symptoms; 

b.  Whether the Veteran's gastritis is manifested by multiple small, eroded or ulcerated areas and symptoms:

c.  Whether the Veteran's gastritis is manifested by severe hemorrhages or large ulcerated areas.

If the Veteran's gastritis is found to be ATROPHIC, the examiner must state whether it is a complication of another disease and, if so, which.  Such disease could include, but is not limited to, pernicious anemia,  

The examiner must also state what impact, if any, the Veteran's gastritis has on his daily activities, including, but not limited to, his ability to work and his ability to independently perform the activities of daily living.  

4.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a neurologic examination to determine the severity of his service-connected migraine headaches.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.   

The VA examiner must report the following:

a. The frequency of the Veteran's migraine headaches, such as very frequent, i.e., an average of more than once a month over the last several months; an average of once a month over the last several months; an average of one every two months, over the last several months; or an average of less than one every two months over the last several months, and .  

b.  Whether the Veteran's headaches are prostrating in nature.

The examiner must also state what impact, if any, the Veteran's migraine headaches have on his daily activities, including, but not limited to, his ability to work and his ability to independently perform the activities of daily living.  In particular, the examiner must state whether the Veteran's migraine headaches are productive of severe economic inadaptability.  

5.  In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

6.  When the actions in parts 1, 2, 3, and 4, and, if necessary, 5, have been completed, the RO/AMC must undertake any other indicated development.  Then, the RO/AMC must readjudicate the issues of entitlement to a rating in excess of 10 percent for migraine headaches and entitlement to a compensable rating for gastritis.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

